Case: 16-40244      Document: 00513925279         Page: 1    Date Filed: 03/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-40244                               FILED
                                  Summary Calendar                        March 24, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MUHAMMAD AIJAZ SARFRAZ, also known as Mohammad Aijaz Sarfraz,
also known as Muhammad Aijaz Sarfaraz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-75-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Muhammad Aijaz Sarfraz was convicted of conspiracy to manufacture,
distribute, or dispense or to possess with intent to manufacture, distribute, or
dispense controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(C), and conspiracy to commit money laundering, in violation of 18 U.S.C.
§ 1956(a)(1) and (h).       He was sentenced within the advisory sentencing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40244    Document: 00513925279     Page: 2   Date Filed: 03/24/2017


                                 No. 16-40244

guidelines range to 240 months of imprisonment and three years of supervised
release, to be served concurrently.
      Sarfraz argues on appeal that the district court abused its discretion in
denying defense counsel Philip Ray’s pre-trial motion to withdraw, in which
Ray argued that his communication with Sarfraz had “deteriorated to the point
that it [was] detrimental” to Sarfraz. Sarfraz contends that his motion was
filed more than four months before the start of trial and that Ray’s complaint
that there was a complete breakdown of communication and trust, combined
with the Government’s observations during a hearing that such a breakdown
existed, demonstrated that Ray and Sarfraz were involved in a conflict that
was so great that there was a total lack of communication, which prevented an
adequate defense.
      Although the Sixth Amendment guarantees the right to counsel during
criminal prosecution, the right to choose an attorney does not extend to
defendants who have appointed counsel. United States v. Gonzalez-Lopez, 548
U.S. 140, 144, 151 (2006). Where, as here, the Sixth Amendment has not been
violated, this court reviews the district court’s refusal to appoint substitute
counsel for an abuse of discretion. United States v. Simpson, 645 F.3d 300, 307
(5th Cir. 2011). “In order to warrant a substitution of counsel during trial, the
defendant must show good cause, such as a conflict of interest, a complete
breakdown in communication or an irreconcilable conflict which leads to an
apparently unjust verdict.” United States v. Young, 482 F.2d 993, 995 (5th Cir.
1973) (internal quotation marks and citation omitted). The record establishes
that Sarfraz’s discontent with Ray’s representation rested on his desire for
more desirable plea agreement terms and that any breakdown in
communication between Ray and Sarfraz was attributable to Sarfraz. See
Simpson, 645 F.3d at 307-08. Accordingly, Sarfraz has not shown that the



                                       2
    Case: 16-40244       Document: 00513925279    Page: 3    Date Filed: 03/24/2017


                                  No. 16-40244

district court abused its discretion in denying his motion to withdraw. See id.
at 307.
        Sarfraz also argues that the district court committed clear error in
imposing a four-level enhancement based on his role as a leader or organizer
under U.S.S.G. § 3B1.1(a). The Government contends that regardless whether
the district court committed clear error in applying the enhancement, any error
would have been harmless. With the § 3B1.1(a) enhancement, Sarfraz had a
total offense level of 46, which was treated as 43 because 43 has the highest
possible offense level under the Sentencing Guidelines. See U.S.S.G. Ch. 5, Pt.
A (Sentencing Table), comment. (n.2). This total offense level, combined with
Sarfraz’s criminal history category of I, resulted in a guidelines sentence of life
imprisonment. See U.S.S.G. Ch. 5, Pt. A (Sentencing Table). However, this
guidelines range was limited to 240 months due to the 20-year statutory
maximums attributable to each offense. See U.S.S.G. § 5G1.1(a). A reduction
of four levels in Sarfraz’s offense level from 46 to 42 would have resulted in a
guidelines range of 360 months to life imprisonment, which would have again
been limited to 240 months of imprisonment for the same reasons. See id.;
U.S.S.G. Ch. 5, Pt. A (Sentencing Table). As a result, Sarfraz’s guidelines
range     would   have    remained   unchanged     without    the   enhancement.
Additionally, the district court stated at sentencing that 20 years of
imprisonment was an appropriate sentence and that even if the court had
miscalculated the guidelines range, it would upwardly vary to a sentence of 20
years. Accordingly, the Government has met its burden of showing that any
error by the district court was harmless. See United States v. Ibarra-Luna, 628
F.3d 712, 717 (5th Cir. 2010).
        In light of the foregoing, the district court’s judgment is AFFIRMED.




                                        3